AP-77,040
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
 November 30, 2015                                                 Transmitted 11/30/2015 1:08:35 PM
                                                                     Accepted 11/30/2015 2:10:32 PM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                                   IN THE
                     COURT OF CRIMINAL APPEALS OF TEXAS

CEDRIC ALLEN RICKS,                        §
         APPELLANT                         §
V.                                         §          NO. AP-77,040
                                           §
THE STATE OF TEXAS,                        §
         APPELLEE                          §

          STATE’S SECOND MOTION FOR EXTENSION OF TIME
                     TO FILE THE STATE’S BRIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW, The State of Texas, by and through the Criminal District

Attorney of Tarrant County, Texas, and moves the Court to extend the time for

filing the State’s brief in this cause to February 1, 2016.

                                           I.

       In May 2014, Appellant was convicted of capital murder and sentenced to

death in the 371st Judicial District Court of Tarrant County, Texas, the Hon. Mollee

Westfall presiding. The case style and cause number below were The State of

Texas v. Cedric Allen Ricks, No. 1361004R.

                                          II.

       The trial judge signed the judgment on May 16, 2014. Appeal to this Court

was automatic. Appellant is currently incarcerated.

                                           1
                                          III.

      The clerk’s record was filed on September 15, 2014. The reporter’s record

was filed on December 18, 2014.

                                          IV.

      Appellant filed his brief on August 4, 2015, after being granted extensions

totaling 196 days. The State’s Brief is currently due on December 2, 2015. The

State requests a sixty-day extension of time to file its brief, thus creating a new due

date of February 1, 2016.

                                           V.

      The State previously was granted a 120-day extension of time to file its brief

in this cause.

                                          VI.

      This extension is not requested for purposes of delay. This extension is

necessary to allow the State adequate time in this death-penalty appeal to research

and respond to Appellant’s twenty points of error. The State cannot complete the

State’s brief by the current deadline, and good cause exists to extend the time for

filing the State’s brief as requested herein.




                                           2
                                       VII.

      Counsel for Appellant, the Hon. Mary B. Thornton, informed the

undersigned counsel for the State during a telephone conversation on November

17, 2015, that she does not oppose the State’s motion for extension.

                                       VIII.

      Counsel has been reading the lengthy trial record, researching the issues, and

drafting the State’s brief in this cause. Counsel was out of the office due to the

death of her father and matters that she has been required to handle as a result.

Additionally, counsel attended a CLE course the afternoon of November 13, 2015;

assisted in gathering records in death-penalty cases handled by the Criminal

District Attorney’s Office where DNA testing was performed; handled various

matters relating to the death-penalty case of Christopher Chubasco Wilkins, Nos.

AP-75,878 (direct appeal) & WR-75,229-01 (initial habeas petition), before and

after the October 28, 2015, execution date was withdrawn; updated her lengthy

paper entitled “State Law of Charging Instruments,” published every two years by

Thompson Reuters; filed the State’s brief in Rafael Rodriguez v. The State of

Texas, No. 02-14-00377-CR, on September 14, 2015; handled administrative

duties in the post-conviction section of the Criminal District Attorney’s Office on

August 3-14, 2015, on October 1-7, 2015, and on other days when asked to do so;

                                         3
and reviewed the work of other attorneys in the post-conviction section when

requested to do so. Counsel was out of the office the week of November 19, 2015;

and will be out of the office the week of December 21, 2015.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court extend the time for filing the State’s brief to February 1, 2016.

                                           Respectfully submitted,

                                           SHAREN WILSON
                                           Criminal District Attorney
                                           Tarrant County, Texas

                                           DEBRA WINDSOR
                                           Assistant Criminal District Attorney
                                           Chief, Post-Conviction

                                            /s/ Helena F. Faulkner
                                           HELENA F. FAULKNER
                                           Assistant Criminal District Attorney
                                           State Bar No. 06855600
                                           401 W. Belknap
                                           Fort Worth, Texas 76196-0201
                                           (817) 884-1687
                                           FAX (817) 884-1672
                                           CCAappellatealerts@tarrantcountytx.gov

                        CERTIFICATE OF CONFERENCE

      On November 17, 2015, Appellant’s counsel, Mary B. Thornton, informed

the undersigned counsel that she does not oppose this motion for extension.

                                              /s/ Helena F. Faulkner
                                              HELENA F. FAULKNER
                                          4
                         CERTIFICATE OF SERVICE

      On November 30, 2015, a copy of the State’s motion was e-served on

Appellant’s direct-appeal counsel Mary B. Thornton, marybrabson01@gmail.com;

and his habeas counsel, Catherine Clare Bernhard, cbernhard@sbcglobal.net.

                                           /s/ Helena F. Faulkner
                                           HELENA F. FAULKNER




                                       5